Mr. Justice Leech delivered the opinion of the court: This is a claim filed to recover for printing, done on behalf of the State of Illinois, and it appearing from the statement of H. L. Williamson, Superintendent, Division of Printing, Department of Public Works and Buildings, and from the statement filed by the Attorney General of the State of Illinois, the claim is just and meritorious and should be allowed. We award claimant the amount asked for in said declaration, to-wit: Thirteen Thousand Nine Hundred Seventy-five and 43/100 Dollars ($13,975.43).